May 1, 2012 CERTAIN FUNDS INTHE DREYFUS FAMILY OF FUNDS Supplement to Current Prospectus Effective May 29, 2012, please use the following address: Dreyfus Shareholder Services If your account is opened directly with Dreyfus, P.O. Box 9879 to open the account, purchase additional shares, Providence, Rhode Island 02940-8079 or sell shares by mail Dreyfus Institutional Department If your account is opened through a third party P.O. Box 9882 (other than an insurance company separate Providence, Rhode Island 02940-8082 account), to open the account, purchase additional shares, or sell shares by mail Effective May 29, 2012, the following supersedes any contrary information contained in the Prospectus: There is a $100,000 per day limit on redemption requests made on-line through dreyfus.com or through the Dreyfus Express ® automated account access system. Requests that redemption proceeds be sent by wire or by Dreyfus TeleTransfer made by calling Dreyfus and speaking with a representative are not subject to a per day limit. Holders of jointly registered fund or bank accounts redeeming by wire or through Dreyfus TeleTransfer are no longer subject to a $500,000 limit during any 30-day period. If you have the Checkwriting Privilege on your account, you may write redemption checks against your account in the amount of $500 or more. In general, the minimum subsequent investment is $100. The minimum subsequent investment through Dreyfus TeleTransfer is also $100. All other subsequent investment minimums that are in effect are described in the section of the Prospectus entitled “Services for Fund Investors.” DRY-POSTK-0512
